Springs Medical I

FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT

          This First Amendment to Purchase and Sale Agreement (the “First
Amendment”) is made and entered into as of the 2nd day of January, 2007 by and
between NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Seller”) and MERIDIAN REALTY INVESTMENTS, LLC, a Kentucky limited
liability company (the “Purchaser”), and is joined in by COMMONWEALTH LAND TITLE
INSURANCE COMPANY (the “Escrow Agent”) as follows:

R E C I T A L S:

          A.    Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated as of November 10, 2006 (the “Agreement”) pursuant to which
the Seller has agreed to sell, and the Purchaser has agreed to buy, certain real
estate located at 6400 Dutchmans Parkway, Louisville, Jefferson County,
Kentucky, commonly known as Springs Medical Office Center I, which is more
particularly described on Exhibit A attached to and incorporated in the
Agreement, together with all Improvements, Personal Property, Intangibles and
Leases (as such terms are defined in the Agreement), all of which is referred to
collectively herein as the “Property; and

          B.    Seller and Purchaser now desire to amend and modify the
Agreement as set forth herein.

          NOW, THEREFORE, for and in consideration of the foregoing premises,
and of the mutual covenants and agreements contained herein, the parties hereto
agree as follows:

1.         Closing Date. The “Closing Date” is hereby extended to, and shall be
held on, February 12, 2007.

2.         Amendment. Except as expressly amended or modified hereby, the
Agreement and all terms and conditions contained therein shall remain in full
force and effect. All references to the “Agreement” from and after the date
hereof shall be deemed to mean the Agreement as amended by this First Amendment.

3.         Binding Effect. This First Amendment shall be binding upon and shall
inure to the benefit of Seller and Purchaser and their respective successors and
assigns.

4.         Counterparts. This First Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.

Page 1 of 2

--------------------------------------------------------------------------------

Springs Medical I

          IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed
this First Amendment to Purchase and Sale Agreement as of the day and year first
above written.

PURCHASER:

MERIDIAN REALTY INVESTMENTS,
LLC, a Kentucky limited liability company

By: /s/ Terri Allen
——————————————
Name: Terri Allen Title: Managing Member     SELLER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
partnership

By:   NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin Title: President/CEO     ESCROW AGENT:

COMMONWEALTH LAND TITLE
INSURANCE COMPANY

By: /s/ Andrew B. Cox
——————————————
Name: Andrew B. Cox Title: Vice President

Page 2 of 2